DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 7-9, in the reply filed on September 22, 2021 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Information Disclosure Statement
The information disclosure statement filed August 20, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mundy et al. (2014/0106094) in view of Pender et al. (2005/0097923) and Nakamura et al. (2004/0190846).  Mundy teaches a manufacturing method for hollow porous quartz glass perform for optical fiber preforms comprising preparing a cylindrical heat-resistant substrate ([0037], figure 1) on which SiO2 particles are deposited, forming fine glass particle deposits by rotating said heat-resistant substrate ([0037]) and manufacturing a hollow porous quartz glass preform by removing said heat-resistant substrate from said glass particle deposits ([0047], [0001]). Mundy further teaches the outer surface of the substrate can have an arithmetic mean roughness of less than 1.5µm ([0037]). Mundy also teaches having a superior smoothness, i.e. arithmetic mean roughness of less than 1.5µm, can also be advantageous, but doesn’t specify a value less than 1µm (or < 0.6µm) or a maximum height of roughness. Pender also teaches a method for manufacturing a hollow porous quartz glass preform comprising depositing silica particles on a quartz mandrel ([0002]). Pender teaches hollow quartz glass preform to be used as a sleeve tube in the manufacturing of optical fiber preforms requires high dimensional accuracy ([0005]). Pender suggests using a heat-resistant support rod for supporting a quartz tube, wherein the support rod is very straight and has a surface .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741